Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

William R. Vivas, D.P.M., P.A. / William R. Vivas, D.P.M.,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-586
Decision No.CR2874
Date: July 30, 2013
DECISION

First Coast Services Options, Inc. (First Coast), an administrative contractor acting on
behalf of the Centers for Medicare & Medicaid Services (CMS), found Petitioner,
William R. Vivas, D.P.M., P.A./William R. Vivas, D.P.M., not to be operational and
revoked Petitioner’s billing privileges as a supplier in the Medicare program. Petitioner
appealed. Because the address of Petitioner’s office on record with CMS was vacant at
the time of two site inspections and Petitioner was not otherwise operational, I affirm the
determination to revoke Petitioner’s enrollment.

I. Background

Petitioner is a podiatric physician who has practiced in South Florida for over 25 years.
During much of his career, Petitioner was enrolled in Medicare and provided podiatric
services from an office located at 3051 West Flagler Street, Miami, Florida 33135-1257.
Commencing in June 2012, Petitioner’s Medicare claims received additional scrutiny,
resulting in significant economic difficulty for Petitioner’s practice. Petitioner Ex. (P.
Ex.) 8, at 1; see also CMS Ex. 7, at 5.
In July 2012, Edwin Pratts Ponce, D.P.M., offered to allow Petitioner to practice from Dr.
Ponce’s office located at 2455 West Flagler Street, Miami, Florida 33135. P. Ex. 1, at 1.
Petitioner agreed to relocate his practice, and Petitioner and Dr. Pounce signed a Form
CMS-855R (Medicare Enrollment Application Reassignment of Medicare Benefits) on
July 27, 2012. CMS Ex. 5, at 7-11; P. Exs. 1, at 1; 8, at 2. First Coast received the Form
CMS-885R on August 10, 2012. CMS Ex. 5, at 12. By mid-August 2012, Petitioner
closed his office at 3051 West Flagler Street and commenced providing services at the
2455 West Flagler Street location; however, by mid-September 2012, Petitioner stopped
providing services from the 2455 West Flagler Street location. P. Ex. 8, at 2; see also P.
Exs. 1, at 1; 3, at 1, 3, 5, 7; 6, at 2. Without an office from mid-September to December
2012, Petitioner went about “reorganizing [his] business, which included locating and
being approved for a new practice location, in order to continue providing quality
services and treatments to [Petitioner’s] patients.” P. Ex. 8, at 2. In December 2012,
Petitioner found a “new intended location” for his practice. P. Ex. 8, at 3.

On September 12, 2012, investigators from SafeGuard Services (SGS), LLC, a CMS
“Zone Program Integrity Contractor,” conducted an unannounced site inspection of
Petitioner’s 3051 West Flagler Street office. CMS Ex. 1. The investigators obtained
entry to the location through an individual who was painting Petitioner’s former office
space, and documented with photographs that the location was vacant and undergoing
repairs. CMS Ex. 1, at 1, 7-11.

On October 10, 2012, First Coast informed SGS that Petitioner filed a Form CMS-855R.
On October 15, 2012, a site investigator from First Coast appeared at the 2455 West
Flagler Street location and learned from Dr. Ponce that Petitioner was not providing
services from the 2455 West Flagler Street location. CMS Ex. 2; P. Ex. 1, at2. On
October 17, 2012, an SGS investigator went to the 2455 West Flagler Street location and
confirmed that Petitioner was not practicing at that location. CMS Ex. 3. On October 18,
2012, First Coast issued an initial determination stating that it was denying Petitioner’s
Form CMS-855R because “[a]n on-site review was conducted on October 15, 2012, and
it has been determined that [Petitioner is] not operational.”’ CMS Ex. 5, at 3.

On October 30, 2012, one of the SGS investigators went back to Petitioner’s former
office located at 3051 West Flagler Street and confirmed that the office space was vacant;
a sign was posted on the office exterior indicating that it was for rent. CMS Ex. 4. Based
on its investigation, SGS recommended revocation of Petitioner’s enrollment. CMS Ex.
7. On November 16, 2012, First Coast issued an initial determination revoking
Petitioner’s enrollment effective September 12, 2012. First Coast indicated that it

' Neither party indicated that Petitioner appealed the October 18, 2012 initial
determination. Therefore, the present case does not involve a review of that initial
determination. See 42 C.F.R. § 498.20(b).
revoked Petitioner based on 42 C.F.R. § 424.535(a) because Petitioner was found not to
be operational following site inspections of Petitioner’s 3051 West Flagler Street location
on September 12, 2012, and October 30, 2012. CMS Ex. 8.

On December 28, 2012, Petitioner, through counsel, requested reconsideration of the
revocation. CMS Ex. 9. Petitioner argued that First Coast revoked Petitioner before he
could establish a new office following his decision not to continue to practice at Dr.
Ponce’s office. CMS Ex. 9, at 1-2. Petitioner attached to the reconsideration request
Forms CMS-855B and CMS-855I signed on December 17, 2012, which provided
Petitioner’s new practice location as 330 SW 27th Avenue, Suite 408A, Miami, Florida
33135-2967. CMS Ex. 9, at 16-41.

In its February 26, 2013 reconsidered determination, First Coast upheld its initia!
determination to revoke Petitioner’s enrollment. CMS Ex. 11. First Coast noted that at
the time of the site inspections, Petitioner had not filed an application to change his
address or deactivate his provider number. CMS Ex. 11, at 1. First Coast also indicated
it was aware that Petitioner attempted to reassign his benefits, but further noted that a site
inspection showed that Petitioner was not providing services at Dr. Ponce’s location.
CMS Ex. 11, at 2. Because Petitioner did not properly notify First Coast of the change in
is practice location address and did not withdraw his Form CMS-855R, First Coast
determined that SGS’s site inspections at Petitioner’s 3051 West Flagler Street office and
Dr. Ponce’s 2455 West Flagler Street office were appropriate for determining whether
Petitioner was operational. CMS Ex. 11, at 3. First Coast modified the effective date of
the revocation to October 31, 2012. CMS Ex. 11, at 2.

Petitioner, through counsel, timely filed a request for a hearing (RFH) with the
Departmental Appeals Board, Civil Remedies Division. In response to my March 28,
2013 Acknowledgment and Pre-hearing Order (Order), CMS filed a Motion for Summary
Judgment and 12 proposed exhibits (CMS Exs. 1-12). CMS provided signed declarations
from Investigator Jackie Martinez. CMS Exs. 1, at 2; 3, at 2; 4, at 2. Petitioner filed a
Response in Opposition to CMS’s Motion for Summary Judgment (P. Br.) and eight
exhibits (P. Exs. 1-8). Petitioner listed the following individuals as witnesses and
provided affidavits from each witness: Petitioner; Dr. Ponce; and four of Petitioner’s
patients. P. Exs. 1; 3; 8.

Because neither CMS nor Petitioner objected to any of the exhibits or witnesses, I admit
CMS Exs. 1-12 and P. Exs. 1-8 into the record. Further, because neither party has
affirmatively requested to cross-examine any of the opposing parties’ witnesses, I will
not hold an in-person hearing in this case. Order {J 8-11; Vandalia Park, DAB No. 1940
(2004); Pacific Regency Arvin, DAB No. 1823, at 7-8 (2002) (holding that the use of
written direct testimony for witnesses is permissible so long as the opposing party has the
opportunity to cross-examine those witnesses). Accordingly, the record is now closed
and I decide this case based on the written record.
III. Discussion

In order to participate in the Medicare program as a supplier,” a prospective supplier must
complete the applicable Form CMS-855 enrollment application, which requires
disclosure of the supplier’s address. See 42 C.F.R. § 424.510(a). Suppliers who are
physicians or nonphysician practitioners must timely notify CMS of changes in their
practice location. Jd. § 424.516(d)(1)(iii). CMS may perform periodic revalidations and
on-site reviews to verify the enrollment information submitted to CMS, determine the
supplier’s compliance with Medicare enrollment requirements, and determine whether
the supplier is operational. Jd. §§ 424.510(d)(8); 424.515(c); 424.517(a). CMS may
revoke the enrollment of a nonoperational supplier. Id. § 424.535(a)(5).

A. Issue

Whether CMS has a legitimate basis to revoke Petitioner’s enrollment as a supplier in the
Medicare program based on a determination that Petitioner was not operational under
42 CFR. § 424.535(a)(5).

B. Findings of Fact, Conclusions of Law, and Analysis*

I. When SGS conducted site inspections on September 12, 2012, and
October 30, 2012, of Petitioner’s office located at 3051 West Flagler
Street, Miami, Florida, Petitioner had already closed that office and
was not providing services from that location.

Petitioner stated in his testimony that for many years he provided services as a Medicare
supplier from his office located at 3051 West Flagler Street, but that he closed that office
in the summer of 2012 to provide services from Dr. Ponce’s office. P. Ex. 8; P. Br. at 2.
Petitioner does not dispute the SGS investigators’ observations and photographs that
show that Petitioner’s office on 3051 West Flagler Street was vacant during both site
inspections on September 12, 2012, and October 30, 2012. CMS Exs. 1, 4. Therefore, I
find that Petitioner ceased providing services from his 3051 West Flagler Street before
the September 12, 2012 site inspection.

2. Petitioner did not properly inform First Coast that the address where
he provided services changed from 3051 West Flagler Street, Miami,
Florida, to 2455 West Flagler Street, Miami, Florida.

> Podiatrists are “suppliers” for Medicare program purposes. See 42 C.F.R. §§ 400.202
(definition of “supplier”); 410.20(b)(3).

> My findings of fact and conclusions of law are set forth, in italics and bold font.
Petitioner does not dispute that his long-time office was located at 3051 West Flagler
Street. P. Ex. 8, at 1. However, in the summer of 2012 when Petitioner decided to work
from Dr. Ponce’s office at 2455 West Flagler Street, Petitioner only filed a Form CMS-
855R. P. Ex. 8, at 2. Although Petitioner asserts that he thought filing the Form CMS-
855R was sufficient notice that he was changing his address (P. Ex. 8, at 2), I cannot
accept this assertion because the Form CMS-855R Petitioner submitted does not provide
Dr. Ponce’s office address. CMS Exs. 5, at 7-11; 9, at 12-15; P. Exs. 2; 6, at 11-14. It
was Petitioner’s obligation to timely notify First Coast of any change in practice location.
42 C.F.R. § 424.516(d). Therefore, I find that at the time of the September 12, 2012 SGS
inspection, Petitioner’s official address on record with CMS was the 3051 West Flagler
Street office.

3. Petitioner did not provide services from any location after the middle
of September 2012 through at least November 2012.

Petitioner testified that he stopped providing services at Dr. Ponce’s office located at
2455 West Flagler Street by the middle of September 2012. P. Ex. 8, at 2. However,
according to Petitioner, he did not immediately begin practicing at another location.
Rather, Petitioner testified that he “was reorganizing [his] business, which included
locating and being approved for a new practice location,” which turned out to be a
process that was “quite lengthy.” P. Ex. 8, at 2. Petitioner further testified that as late as
November 2012, he still had not made “any definitive decisions regarding my practice”
and had not yet submitted any CMS-855 forms to First Coast. P. Ex. 8, at 2. Petitioner
did not submit Forms CMS-855B and CMS-855] with a new practice location address
until December 2012. CMS Ex. 9; P. Ex. 8, at 3.

First Coast and SGS investigators conducted site inspections in October 2012 of Dr.
Ponce’s 2455 West Flagler Street offices and documented that Petitioner was not
practicing from that location. CMS Exs. 2; 3. Both Petitioner’s and Dr. Ponce’s
testimony confirms that Petitioner was not practicing from the 2455 West Flagler location
since September 2012. P. Exs. 1, at 2; 8, at 2. Therefore, I find that Petitioner ceased to
provide services from any location by the middle of September 2012.

4. CMS has a legitimate basis to revoke Petitioner’s enrollment in the
Medicare program because Petitioner was not operational pursuant to
42 CFR § 424.535(a)(5).

CMS may revoke a currently enrolled supplier’s Medicare billing privileges if:
CMS determines, upon on-site review, that the provider or supplier is no

longer operational to furnish Medicare covered items or services... .
Upon on-site review, CMS determines that-
oR KK

(ii) A Medicare Part B supplier is no longer operational to furnish
Medicare covered items or services, or the supplier has failed to
satisfy any or all of the Medicare enrollment requirements, or has
failed to furnish Medicare covered items or services as required by
the statute or regulations.

42 CFR. § 424.535(a)(5)(ii).
A supplier is “operational” when it has a

qualified physical practice location, is open to the public for the purpose of
providing health care related services, is prepared to submit valid Medicare
claims, and is properly staffed, equipped, and stocked (as applicable, based
on the type of facility or organization, provider or supplier specialty, or the
services or items being rendered), to furnish these items or services.

Id. § 424.502. CMS has authority to perform off cycle revalidations that may be
accompanied by site visits. Jd. § 424.515(d). The purpose of a site visit is to verify
information on file with the contractor and to confirm compliance with Medicare
enrollment requirements. Jd. § 424.517(a).

In the present case, Petitioner was not operational at his long standing practice location of
3051 West Flagler Street by September 12, 2012. Further, by mid-September 2012,
Petitioner was not operational at Dr. Ponce’s location of 2455 West Flagler Street.
Rather, from the middle of September through at least November 2012, Petitioner was
attempting to restart his practice. However, “merely planning or preparing to do business
with the public is not equivalent to being actually operational as required.” A TO Z DME,
LLC, DAB No. 2303, at 5 (2010). This is true even when the supplier “had been
operational at an earlier time and might resume operational status at some future date.”

I & S Healthcare Servs., LLC, DAB No. 2519, at 6 (2013). Because Petitioner was not
operational, First Coast, acting on behalf of CMS, had a legitimate basis to revoke
Petitioner’s Medicare billing privileges. 42 C.F.R. § 424.535(a)(5).

Revocation of enrollment is a discretionary act of CMS. See 42 C.F.R. § 424.535(a). I
do not have the authority, however, to review CMS’s discretionary act to revoke a
provider or supplier. Letantia Bussell, M.D., DAB No. 2196, at 13 (2008). Rather, “the
right to review of CMS’s determination by an [administrative law judge] serves to
determine whether CMS has the authority to revoke [the provider’s or supplier’s]
Medicare billing privileges, not to substitute the [administrative law judge’s] discretion
about whether to revoke.” Jd. Once CMS establishes a legal basis on which to proceed
with a revocation, then the action to revoke is a permissible exercise of discretion. See
id. at 10. In the present case, such a basis exists and I must affirm the revocation.

IV. Conclusion

Because Petitioner was not “operational” as that term is defined in the regulations, I
affirm the revocation of Petitioner’s billing privileges in the Medicare program.

/s/
Scott Anderson
Administrative Law Judge
